Sneed, J.,
delivered tlie opinion of the court:
A new trial is asked in this case, on the ground that the preponderance of the testimony is against the verdict. The case presented a sharp conflict of cross swearing, in which one unimpeached witness affirms a fact, and three others, alike unimpeached, deny it. The jury have preferred to believe the one rather than the three, and under the well established rule of this court, the verdict must stand. It is beyond the province of a court of last resort, judging, as it does, both men and things as they appear on paper, to undertake to determine who' among the witnesses is to be believed. This is the peculiar province of the jury, the triers of fact. The phrase "preponderance of testimony,” so often used in the course of judicial proceedings, must not be understood to mean a mere' numerical preponderance of witnesses. It means rather the weight, credit, and value of the aggregated testimony on either side, and of this the jury must be the exclusive judges.
Affirm the judgment.